Citation Nr: 1702101	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  12-29 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right toe condition. 

2.  Entitlement to service connection for a left hip condition.

3.  Entitlement to service connection for a left knee condition. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision, by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In August 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge. A transcript of this hearing has been associated with the claims file.

The Board remanded the claims in January 2015 and they have been returned to the Board for adjudication.  


FINDINGS OF FACT

1.  The most probative evidence of record shows that the Veteran's right toe condition was not manifested during, or as a result of, active military service.

2.  The most probative evidence of record shows that the Veteran's left hip condition was not manifested during, or as a result of, active military service.

3.  The most probative evidence of record shows that the Veteran's left knee condition was not manifested during, or as a result of, active military service.



CONCLUSIONS OF LAW

1.  The criteria establishing entitlement to service connection for a right toe condition are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria establishing entitlement to service connection for a left hip condition are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

3.  The criteria establishing entitlement to service connection for a left knee condition are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2016).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA's duty to notify was satisfied by letters issued in March 2011 and April 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As stated in the Introduction, the claim was remanded in January 2015.  As instructed by the Board, the AOJ attempted to obtain any additional medical evidence from the Veteran, concerning the Veteran's claims of entitlement to service connection for a right toe disability, a left hip condition, and a left knee condition.  Specifically, during his September 2014 hearing, the Veteran asserted that he sought treatment in Dunston, Texas and Oklahoma City, Oklahoma.  While he stated that the records from Dunston, Texas were no longer available, he asserted that he was in possession of the records from Oklahoma City, Oklahoma.  In March 2015, the RO issued a letter to the Veteran, which requested that the Veteran authorize VA to obtain any outstanding records pertinent to his claims for a right toe condition, a left hip condition, and a left knee condition.  However, the Veteran did not respond to this letter and has, to date, not submitted the records to which he referred during his hearing.  The Board notes that the Veteran has a duty to cooperate in the development of his claim.  Wood v. Derwinski, 1 Vet. App. 191 (1991) (noting that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."); see also Hayes v. Brown, 5 Vet. App. 60, 68 (1993).   In this case, the information that would have been provided on a completed VA Form 21-4142 would have been relevant to the claim, but the Veteran did not provide the required information.  Thus, the Board finds that the lack of this information is not due to any inaction by the Board or the AOJ.  The RO was also instructed to provide a VA cold injury protocol examination concerning the Veteran's claim of entitlement to service connection for a right toe condition.  An examination and opinion were obtained in March 2015.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA and private treatment records, reports of VA examination, and the statements from the Veteran, and the hearing transcript.  The Board notes that the Veteran has asserted that he incurred an injury to his knee and left hip while serving in Korea.  The records show that he injured his knee once while boxing in service, there is no record of the knee injury he reported occurred while he was laying coma wire or the vehicle accident that he reported caused an injury to his left side, and there is no evidence that there are additional outstanding records.  

Further, the Veteran has been medically evaluated in conjunction with his claim of service connection for a right toe disability and left knee disability.  The Board notes that the VA examiners correctly recited the Veteran's pertinent medical history and examined the Veteran's disability.  It is thus clear that the examiners had the information required to properly consider the relevant inquiries.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As is discussed below, the medical opinions are considered adequate for adjudication purposes as they were based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision, and are supported by a rationale.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  

In order to establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service (i.e., the nexus requirement).  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a). 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent. If service connection is established by continuity of symptomatology, there must be competent evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).   Mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Factual Background and Analysis

The Veteran's service treatment records document that the clinical evaluation was normal in June 1964.  The Veteran reported that his health was good and did not report any problems related to his feet or toes, knees, or hips in his report of medical history.  The records showed that he complained of pain in his left knee in August 1965.   During his period of active duty, he sought treatment for tonsillitis, watering eyes, a left thumb injury, head and nasal congestion, a sore throat, and a stomach ache.  In June 1967, the Veteran's clinical evaluation was normal in all systems.  On his report of medical history in June 1967, the Veteran also denied any problems with arthritis; bone, joint, or other deformity; a "trick" or locked knee; or foot trouble.  Additionally, a report of medical examination from July 1977, ten years after separation, showed that all systems were normal during the Veteran's clinical evaluation.  The Veteran also denied any problems related to swollen or painful joints; arthritis; bone, joint or other deformity; lameness; "trick" or locked knee; or foot trouble.  

Right Toe

In his September 2012 VA Form 9, the Veteran reported that he went to sick call many times about his right toe, but that the medics failed to make a write up on it.  He reported that he had to go to the doctor several times about his right toe and that he had an accident in the field in Korea.  He stated that the field medic did not write up about it.  

During his September 2014 hearing, the Veteran reported that during his time in Korea, he was not fully equipped for field exercise and that he only had on socks and boots.  He stated that his left toe got cold and it got "frostbitten to a certain extent".  He reported that it had never healed.  He also said that, between his little toe and middle toe, it had been "raw".  The Veteran stated that the issue was not documented in his service treatment records because the issue was addressed in the field.  The Veteran also stated that he sought treatment for the toe in Dunston, Texas and Oklahoma City, Oklahoma.  The Veteran also stated that he had surgery in Oklahoma City.   

A VA cold injury protocol examination was provided in March 2015.  The examiner reviewed the service treatment records, service personnel records, and VA treatment records.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner provided the rationale that the Veteran's right toe condition is consistent with a diagnosis of tinea pedis.  The examiner noted that he had reviewed the service treatment records and that there was no documentation of symptoms consistent with a cold injury or any other symptoms consistent with those the Veteran had reported.  The examiner noted that there was also no evidence post-discharge of any chronic fungal infection or treatment for a chronic fungal infection.  The examiner noted that the Veteran reported an onset during active duty that had continued since discharge; he also noted that one would expect to see documentation of the Veteran seeking treatment for the condition and documentation of his prior attempts at over-the-counter medication failure.  Instead, the examiner explained, the first complaint or documentation of the condition was in September 2014.  The examiner noted that there was no evidence to indicate other treatments, including successes or failures.  Therefore, the examiner indicated, there was no indication of a development of a chronic fungal infection.  The examiner noted that chronic fungal infection is a condition recognized as being associated with cold injury.  The examiner indicated, however, that there was a lack of objective evidence of cold injury, consistent subjective reports, and evidence of development of a chronic toe condition.  Therefore, the examiner opined that the current right toe disability, diagnosed as tinea pedis of the interdigital space of the fourth and fifth toes of the right foot, is least likely than not the result of service, to include the result of a cold injury.  

The Veteran submitted a buddy statement from R.L. in July 2015, which indicated that the buddy had known the Veteran since 1980.  The statement provided that he had heard the Veteran complain about his little toe hurting and that the Veteran had told him that he had sustained a frost bite in Korea.  He also submitted a statement from R.D., which indicated that he also believed the Veteran had sustained a frost bite while serving in Korea.  

As an initial matter, the Board notes that the Veteran has been diagnosed with tinea pedis.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Thus, the issue turns upon whether there is evidence of an event, injury, or disease in service and, if so, evidence of a nexus between the claimed in-service disease or injury and the present disability.  Id.   

Upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's diagnosed right toe condition is related to his military service.

In this regard, the Board finds the March 2015 VA examination and opinion to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the March 2015 VA examiner's conclusions are shown to have been based upon a review of the Veteran's claims file, including service treatment records, private treatment records, and VA treatment records; a physical examination; and acknowledgement of the Veteran's lay statements regarding the onset of his symptoms.  Moreover, the VA opinion is accompanied by a sufficient explanation and reference to pertinent evidence of record.  Furthermore, the conclusions are consistent with the evidence of record, including service treatment records showing no reported problems related to his foot or toes during service and post-service treatment records showing an absence of complaints or treatment beginning almost immediately after service and for many years after service; in this regard, the examiner noted that if a condition had onset in service and had continued post-service, one would expect to see documentation that the Veteran had sought treatment as well as an indication of attempts at over-the-counter treatment and failure.  Finally, the examiner noted that the first treatment record documented the issue in September 2014 and that there was no evidence to show other treatments, successful or otherwise.  Crucially, the examiner found that the Veteran's current diagnosis is inconsistent with a cold injury. 

In the precedent decision of Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court held that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion.  In this case, the opinion provided by the VA examiner in March 2015, provides a solid discussion of the Veteran's contentions, the objective medical history of his right toe symptoms, and thorough rationales that have sound reasoning and conclusions.  

The Board recognizes that the buddy statements submitted on behalf of the Veteran have asserted that the current right toe condition is related to frost bite that the Veteran suffered in service.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In this case, while the buddy statements are competent to describe what the individuals have observed, they are not competent to diagnose residuals of cold injury or to link a current condition to an incident in service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The Board also acknowledges the Veteran's assertions that he has suffered from a right toe condition in service and since service.  The Veteran is competent to report symptoms such as pain. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Once evidence is determined to be competent, the Board must determine whether the evidence is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno, supra.  Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).

While the Veteran is competent to report such symptoms, in the present case, the Board finds that the Veteran's statements regarding onset and continuity of his right toe symptoms cannot be deemed credible.

As noted, the Veteran's service treatment records do not show any complaints related to his right toe in service.  The Board notes that the absence of documented in-service treatment cannot be the sole basis for finding an uncorroborated statement non-credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In this regard, the Board notes that the Veteran sought treatment for other symptoms and problems during active duty and was given ample opportunity to report any problems related to his foot or toes during service in the years following service.  As noted above, while the Veteran sought treatment for many different conditions in service, he did not seek treatment for any complaints related to his feet or toes.  Further, the Veteran expressly denied any problems related to his feet in June 1967 and in July 1977.  He was medically evaluated in June 1967 and July 1977, and during both clinical evaluations, there was no notation that there was any abnormality related to the Veteran's feet or toes.  Instead, there is no notation of any problems related to his toes until 2014, many years after his period of active service.  The Board notes that the Veteran has asserted that he sought treatment earlier, but he was given an opportunity to provide additional evidence and he did not respond to the request from the RO.  Thus, the current lay statements are found to lack credibility because they are inconsistent and directly contradicted by other lay and medical evidence of record, including the Veteran's own statements, showing that the Veteran did not experience his claimed symptoms until many years after his injury.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

Additionally, the Board acknowledges the Veteran's assertions that his right toe condition is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of a right toe condition falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his diagnosed right toe condition is related to his military service requires medical expertise that the Veteran has not demonstrated because rashes and skin conditions can have many causes.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his current right toe condition is related to his period of service.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed right toe condition was present in service or is a result of service.  While the Veteran asserts that his current right toe condition is related to service, to include the injury he asserts that he sustained therein, the VA examiner who examined the Veteran and reviewed his claims file considered and addressed this contention, and concluded that the Veteran's current right toe condition is not a result of his service.  In sum, the weight of the competent and probative evidence does not establish that the Veteran's right toe condition is related to his military service.  Accordingly, service connection is not warranted for a right toe condition on any basis.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Left Hip

In his September 2012 VA Form 9, the Veteran indicated that he hurt his left hip in the field and that his left hip continued to cause problems until he had it replaced in April 2012.  

VA records confirm that the Veteran had a total hip replacement in April 2012, from which the Veteran healed well.

During the September 2014 hearing, the Veteran reported that his left hip condition was caused by an accident on a road march.  He indicated that he believed the reason it was not recorded was because they were on call for an alert.  The Veteran reported that he drove off into a ditch, and he stated that the medic checked him out.  He reported that he told the medic that he was pretty good but that his left side did not feel right.  The Veteran stated that the medic asked once more how he felt and the Veteran indicated that his hip still felt a little "dingy."  The Veteran reported that he did not hear anything more about it because he was young and because it did not have much of an effect on him.  He reported that, as he got older, it began to bother him more.  He also reported that, after he left active duty, he sought treatment for his hip off and on.  The Veteran also reported that he was told he had arthritis in his hip.  He testified that he was told that the degeneration in his hip had gone on a long time.  The Veteran also reported that he had a hip replacement. 

A hip and thigh examination was provided in March 2015 on the RO's own initiative.  The examiner noted the 2009 diagnosis of left hip osteoarthritis.  The Veteran reported that he first began having left hip pain in 1992.  He stated that after a few years of complaining of left hip pain, he was diagnosed with osteoarthritis of the left hip.  He stated that the left hip pain continued to progress after that and that his leg sometimes gave out.  He indicated that when he sought treatment from VA in 2011, he was diagnosed with severe osteoarthritis of the left hip.  He underwent a hip replacement in 2012.  The Veteran reported continued aching in the left hip on some days and some difficulty with walking.  He stated that he avoided walking more than one block, and if he has to walk further, he had to use a cane.  He reported flare-ups that resulted in increased pain and more difficulty walking.  He had flexion to 100 degrees, extension to 30 degrees, abduction to 30 degrees, adduction to 15 degrees, external rotation to 45 degrees, and internal rotation to 25 degrees.  There was no pain with weight bearing but there was objective evidence of pain on palpation of the left anterior hip.  The Veteran's muscle strength allowed for active movement against some resistance.  Imaging was performed and there was no degenerative or traumatic arthritis noted.  The examiner noted that the Veteran had a total hip prosthesis that was in good position without evidence of loosening, metallic or bony failure, infection or toggle.  The adjacent bones and joints were unremarkable.  The soft tissues were well maintained.  The examiner noted an unrelated injury's shot and shrapnel scattered around the left thigh.  The examiner noted the functional limitations caused by the total hip replacement, including the impediments to working, standing, stair climbing, stooping, squatting, and excessive forward bending.  

As an initial matter, the Board notes that the Veteran has been diagnosed with degenerative arthritis of the left hip, with a history of a total hip replacement.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Thus, the issue turns upon whether there is evidence of an event, injury, or disease in service and, if so, evidence of a nexus between the claimed in-service disease or injury and the present disability.  Id.   

Upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's diagnosed left hip condition, to include degenerative arthritis, is related to his military service.

The Board notes that the Veteran has not been afforded a VA opinion for his claim for a left hip disability because there is nothing on file which relates his left hip degenerative arthritis to service other than the Veteran's general statement of such contended relationship.  Throughout the Veteran's period of active service, he sought treatment for many complaints, none of which described any problems related to his hips.  Additionally, at separation in June 1967 and ten years later in July 1977, he was provided clinical evaluations.  Both evaluations found all systems to be normal.  He also completed reports of medical history in June 1967 and July 1977, and at both times, he denied any problems related to arthritis or any bones or joints.  Further, as noted above the Veteran has been advised that he should submit any documentation in support of his claim, but he has not done so.  In the absence of credible evidence of an in-service event, there is no reasonable possibility that a medical opinion can substantiate the claim.  There is also no credible evidence that the Veteran has had symptoms continuously since service.  The Veteran's generalized, conclusory statement that his left hip condition, to include, degenerative arthritis, is related to service does not meet the requirement that the disability may be associated with the veteran's service or low threshold of an "indication" that a claimed disability is due to an in-service event.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  Thus, the duty to obtain a VA opinion was not triggered.

The Board acknowledges the Veteran's assertions that he has suffered from a left hip condition in service and since service.  The Veteran is competent to report symptoms such as pain. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Once evidence is determined to be competent, the Board must determine whether the evidence is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno, supra.  Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).

While the Veteran is competent to report such symptoms, in the present case, the Board finds that the Veteran's statements regarding onset and continuity of his left hip symptoms cannot be deemed credible.

As noted, the Veteran's service treatment records do not show any documented evidence of a left hip injury in service.  The Board notes that the absence of documented in-service treatment cannot be the sole basis for finding an uncorroborated statement non-credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In this regard, the Board notes that the Veteran sought treatment for other symptoms and problems unrelated to his hip during active duty and was given ample opportunity to report any problems related to his hip during service in the years following service.  The Board notes that the Veteran has stated he thinks that there is no notation of the additional injury because it happened in the field.  However, at separation, the Veteran was given an examination and he also filled out a report of medical history.  The objective clinical evaluation did not find any abnormalities related to the Veteran's hip and he did not report any problems with his hip.  Further, as noted above, the Veteran expressly denied any problems related to his hips in ten years after his discharge in July 1977.  He was also medically evaluated in July 1977, and there was no notation regarding any abnormality related to the Veteran's hip during the clinical evaluation.  Instead, there is no notation of any problems related to his hip until many years after his period of active service.  Thus, the current lay statements are found to lack credibility because they are inconsistent and directly contradicted by other lay and medical evidence of record, including the Veteran's own statements, showing that the Veteran did not experience his claimed symptoms until many years after his service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

Additionally, the Board acknowledges the Veteran's assertions that his left hip condition is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of a left hip condition, to include degenerative arthritis, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his diagnosed left hip condition is related to his military service requires medical expertise that the Veteran has not demonstrated because hip conditions, including arthritis, can have many causes.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his current left hip condition is related to his period of service.

Finally, though degenerative joint disease, or arthritis, is considered a chronic disease for VA purposes, arthritis was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  There is also no persuasive credible lay evidence that degenerative joint disease of the left hip manifested to a compensable degree within one year following the Veteran's discharge from service.  The diagnosis of arthritis is not within the ability of a lay person to diagnose because a competent medical expert could not diagnose the Veteran based on reported symptoms alone and required specialized testing beyond ordinary clinical evaluation.  See Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (providing that a diagnosis by laboratory testing is distinctly not within the realm of common lay knowledge).  Therefore, service connection for arthritis is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  Also, there is no credible lay evidence of continuity of symptomatology.  While the Veteran currently contends that he has had left hip pain ever since an in-service injury, the evidence contemporaneous to the Veteran's service and in the years immediately following his service show that there were no abnormalities related to his hips, and he did not complain of any problem related to arthritis or affecting his bones or joints.  As discussed above, report of medical histories and clinical examinations that were dated in June 1967 and July 1977 show that the Veteran denied arthritis and problems with his joints and bones.  A contemporaneous statement as to a declarant's then-existing physical condition, such as his medical examination reports and history reports, (as opposed to his current statements of memory or belief to prove the fact remembered or believed) is recognized as possessing circumstantial guarantees of trustworthiness.  See Fed. R. Evid. 803 (3).  Therefore, the examination report and history report are accepted as the credible and accurate account of the condition of his spine during service, upon discharge, and in the years following his separation from active service.  Accordingly, the Board cannot find that there is credible evidence of continuity of symptoms of left hip problems ever since service.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed left hip condition, to include degenerative arthritis, was present in service, or manifested within a year following discharge from active duty.  While the Veteran asserts that his current left hip condition is related to service, to include an injury he sustained therein, the most probative evidence does not establish a nexus between the Veteran's period of service and the current disability.  Accordingly, service connection is not warranted for a left hip condition, to include degenerative arthritis, on any basis.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Left Knee

A VA examination was conducted in August 2011.  The Veteran reported that the condition had existed since 1965, when he was working on the job as a lineman and he had gotten his knee "hung up" on some wire that was being pulled.  He reported symptoms of weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability, tenderness, and pain.  He indicated that he did not experience heat, redness, deformity, drainage, effusion, subluxation, or dislocation.  He reported flare-ups brought on by activity and spontaneously.  He indicated that the pain was alleviated by hydrocodone.  The Veteran reported functional impairment, described as painful walking and limitation of motion.  He reported difficulty with standing and walking.  He described additional problems in his hip and back caused by his knee.  The Veteran denied any surgery or hospitalizations for the condition.  He also denied any incapacitation in his knee in the preceding 12 months.  

On examination, there was abnormal movement and guarding of movement.  There were no signs of edema, instability, effusion, weakness, tenderness, redness, heat, deformity, malalignment, or drainage.  There was also no subluxation.  There was crepitus but not genu recurvatum or locking pain.  There was also no ankylosis.  

An X-ray was provided and a 1.2 centimeter by 0.4 centimeter curvilinear bony density at the medial aspect of the distal femoral metaphysis was deemed likely related to an old trauma.  There were multiple subcentimeter rounded metallic densities secondary to prior trauma at the level of the distal/shaft metaphysis of the femur.  A diagnosis of chronic left knee strain and curvilinear bony density at the medial aspect of the distal femoral metaphysis from trauma and multiple rounded metallic densities secondary to trauma at the distal/shaft metaphysis of the femur.  

The examiner opined that the current left knee condition is not caused by or a result of a one-time complaint of left knee pain in military service.  The examiner provided the rationale that the current diagnosis reflected some form of trauma to the left knee, more than what a one-time knee condition injured when boxing at the base gym would have caused.  The examiner noted that the separation examination did not mention any problem or condition related to the left knee.  Finally, the examiner noted that the injury in service was a one-time injury and that there was only one entry in the service record mentioning the left knee with no other injuries noted while in the service.  There was evidence in the service medical records dated in August 1965 that showed that his left knee was injured while boxing at the base gym and the left knee X-ray was normal.  The examiner clarified that he reviewed all medical records in preparing the medical opinion.  

The Veteran submitted a November 2011 statement regarding his claim.  He stated that some things that happened to him in Korea were "not put on record."  He reported that he was laying coma wire when he got "caught up" in the wire.  He indicated that he had been dragged for a short distance before the driver realized he was dragging the Veteran.  The Veteran indicated that he sustained knee injuries, was treated with first aid, and released from medical.  He also reported that while he was out on "the alert" he ran off the road into a ditch.  The Veteran told medical that his left side was "feeling funny" and he stated that he did not understand why the accident was not recorded in his medical records.  He stated that he had problems with his knees since the injuries.  

In his September 2012 VA Form 9, the Veteran reported that he thought any doctor would agree that the injury of his knee would have not gotten better.  

During his September 2014 Board hearing, the Veteran indicated that the boxing injury to his knee was "just one of" the things that happened while he was in Korea.  He indicated that he had sought private treatment after service but that the providers were deceased.  The Veteran also stated that he had not incurred any additional injuries since service.  

The Veteran was provided a VA examination for his left knee in March 2015 on the RO's own initiative.  The examiner reviewed the service treatment records, the service personnel records, and the VA treatment records.  The examiner noted the diagnosis of degenerative arthritis in the Veteran's left knee.  The Veteran reported that he first began to have left knee pain in the mid-1990s.  He stated that the left knee pain began prior to the left hip.  He stated that, over the years, the pain in his left knee had continued to progress.  He stated that the left knee pain began prior to his left hip pain.  The Veteran stated that he was trying to avoid surgery because he did not have much relief from his left hip replacement.  The Veteran reported good and bad days with his knee.  He indicated that about 14 days per month involved flare-up pain, with deep aching pain.  He stated that he could not stand for prolonged periods of time and that when he sat down during flare-ups, he had to elevate the knee.  He reported functional impairment insofar as he could not stand for prolonged periods during flares and had to elevate his knee.  He exhibited flexion to 120 degrees, extension to 0 degrees, and there was pain noted on examination during flexion.  There was no pain with weight bearing and no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The tenderness was at the medial and lateral joint line.  There was evidence of crepitus.  The Veteran was able to perform repetitive use testing and there was no additional function loss or range of motion after repetitions.  

As an initial matter, the Board notes that the Veteran has been diagnosed with degenerative arthritis of the left knee.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Thus, the issue turns upon whether there is evidence of an event, injury, or disease in service and, if so, evidence of a nexus between the claimed in-service disease or injury and the present disability.  Id.   

Upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's diagnosed left knee condition, to include degenerative arthritis, is related to his military service.

In this regard, the Board finds the August 2011 VA examination and opinion to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the August 2011 VA examiner's conclusions are shown to have been based upon a review of the Veteran's claims file, including service treatment records, private treatment records, and VA treatment records; a physical examination; and acknowledgement of the Veteran's lay statements regarding the onset of his symptoms.  Moreover, the VA opinion is accompanied by a sufficient explanation and reference to pertinent evidence of record.  Furthermore, the conclusions are consistent with the evidence of record, including service treatment records showing only one injury to his left knee during service and post-service treatment records showing an absence of complaints or treatment after service.  In this regard, the examiner noted that the current diagnosis reflected some trauma to the left knee, which would have required more than the one boxing injury noted in service.  The examiner also noted that the X-ray showed that the knee was normal in service.    

In the precedent decision of Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court held that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion.  In this case, the opinion provided by the VA examiner in November 2011 provides a solid discussion of the Veteran's contentions, the objective medical history of his left knee pain, and a thorough rationale that has sound reasoning and conclusions.  

The Board also acknowledges the Veteran's assertions that he has suffered from a left knee condition in service and since service.  The Veteran is competent to report symptoms such as pain. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Once evidence is determined to be competent, the Board must determine whether the evidence is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno, supra.  Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).

While the Veteran is competent to report such symptoms, in the present case, the Board finds that the Veteran's statements regarding onset and continuity of his left knee symptoms cannot be deemed credible.

As noted, the Veteran's service treatment records show one complaint of left knee pain in service, related to a boxing injury.  There is no documented injury related to the wire laying accident that the Veteran has reported.  In any event, there is no credible evidence of any chronic residuals stemming from any in-service events.  The Board notes that the absence of documented in-service treatment cannot be the sole basis for finding an uncorroborated statement non-credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In this regard, the Board notes that the Veteran sought treatment for other complaints and problems during active duty and was given ample opportunity to report any problems related to his knees during service in the years following service.  The Board notes that the Veteran specifically sought treatment for his left knee after his boxing injury, but there is no record of any other accident.  The Board notes that the Veteran has stated he thinks that there is no notation of the additional injury because it happened in the field.  However, the Board notes that the Veteran was given an examination at separation and he also filled out a report of medical history.  The objective clinical evaluation did not find any abnormalities related to the Veteran's knee and he did not report any problems with his knee at separation.  Further, as noted above, the Veteran expressly denied any problems related to his knees ten years after discharge in July 1977.  He was also medically evaluated in July 1977, and during the clinical evaluation, there was no notation regarding any abnormality related to the Veteran's knees.   Instead, there is no notation of any problems related to his knee until many years after his period of active service.  Thus, the current lay statements are found to lack credibility because they are inconsistent and directly contradicted by other lay and medical evidence of record, including the Veteran's own statements, showing that the Veteran did not experience his claimed symptoms until many years after his service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

Additionally, the Board acknowledges the Veteran's assertions that his left knee condition is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of a left knee condition, to include degenerative arthritis, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his diagnosed left knee condition, to include degenerative arthritis, is related to his military service requires medical expertise that the Veteran has not demonstrated because knee conditions, including arthritis, can have many causes.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his current left knee condition is related to his period of service.

Finally, though degenerative joint disease, or arthritis, is considered a chronic disease for VA purposes, arthritis was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  There is also no persuasive credible lay evidence that degenerative joint disease of the left knee manifested to a compensable degree within one year following the Veteran's discharge from service.  The diagnosis of arthritis is not within the ability of a lay person to diagnose because a competent medical expert could not diagnose the Veteran based on reported symptoms alone and required specialized testing beyond ordinary clinical evaluation.  See Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (providing that a diagnosis by laboratory testing is distinctly not within the realm of common lay knowledge).  Therefore, service connection for arthritis is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  Also, there is no credible lay evidence of continuity of symptomatology.  While the Veteran currently contends that he has had left knee pain ever since an in-service injury, the evidence contemporaneous to the Veteran's service and in the years immediately following his service show that there were no abnormalities related to his knees, and he did not complain of any problem affecting his bones or joints.  As discussed above, a report of medical history and a clinical examination that were dated in July 1977 show that the Veteran denied arthritis and problems with his knees, joints, and bones.  A contemporaneous statement as to a declarant's then-existing physical condition, such as his medical examination reports and history reports, (as opposed to his current statements of memory or belief to prove the fact remembered or believed) is recognized as possessing circumstantial guarantees of trustworthiness.  See Fed. R. Evid. 803 (3).  Therefore, the examination report and history report are accepted as the credible and accurate account of the condition of his left knee during service, upon discharge, and in the years following his separation from active service.  Accordingly, the Board cannot find that there is credible evidence of continuity of symptoms of left knee problems ever since service.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed left knee condition, to include degenerative arthritis, was present in service, or manifested within a year following discharge from active duty.  While the Veteran asserts that his current left knee condition is related to service, to include the injury he asserts that he sustained therein, the VA examiner who examined the Veteran and reviewed his claims file considered and addressed this contention, and concluded that the Veteran's current left knee condition is not a result of his service.  In sum, the weight of the competent and probative evidence does not establish that the Veteran's left knee condition is related to his military service.  Accordingly, service connection is not warranted for a left knee condition, to include degenerative arthritis, on any basis.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a right toe condition is denied.

Entitlement to service connection for a left hip condition, to include degenerative arthritis, is denied.

Entitlement to service connection for a left knee condition, to include degenerative arthritis, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


